Citation Nr: 1704369	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis prior to May 8, 2012, and in excess of 30 percent from that date. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from to August 1956 to August 1959 with subsequent service in the Reserves until July 1962. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A February 2013 Board decision denied a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis prior to May 8, 2012, and granted a 30 percent rating, but no higher, for such disability from that date.  Finding the matter to have been raised by the record pursuant to Rice v. Shinseki, 22 Vet App 447 (2009), the Board also remanded the matter of entitlement to TDIU in February 2013. 

The Veteran appealed those portions of the February 2013 Board decision that denied a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis prior to May 8, 2012, and in excess of 30 percent from that date to the U. S. Court of Appeals for Veterans Claims (Court).  In a December 2013 order, the Court granted a joint motion (JMR), partially vacating the Board's decision and remanding the matter to the Board for further action. 

Thereafter, a July 2014 Board decision found that the criteria for a rating in excess of 10 percent for right knee medial collateral ligament strain with osteoarthritis were not met prior to May 8, 2012, and that a rating in excess of 30 percent from that date for such disability were also not met.  The Veteran again appealed these determinations to the Court, which in a January 2016 memorandum decision set aside these determinations and remanded the matters for further adjudication. 

The Board then remanded the Veteran's claims in August 2016 for the provision of a VA examination and other additional development.  That development having been completed, these claims are once again before the Board.

As noted in the February 2013 Board decision, in statements dated in July 2009 and April 2012, the Veteran raised issues of entitlement to service connection for: 1) left ankle disability, including as secondary to service-connected right knee disability; 2) right hip disability, including as secondary to service-connected right knee disability; and 3) a postsurgical right knee scar.  These issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Right Knee

Here, in the August 2016 Remand, the Board directed the RO to provide the Veteran with VA examination for the Veteran's right knee disability.  In particular, the Board noted that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The range of motion testing accomplished in the examination undertaken at the Board's August 2016 request (October 2016), does not appear to include those required pursuant to the holding in Correia, or an explanation as to why they could not be done.  

Accordingly, the Veteran must be afforded a new in-person VA examination to correct all of the deficiencies noted above.

TDIU

As the resolution of the right knee disability rating claim could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Finally, as this matter is being remanded for the reasons set forth above, any additional treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of any additional medical care providers, VA and non-VA, who have treated him for the disability on appeal that he wants considered in this matter.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. 

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service connected right knee disability, medial collateral ligament strain with osteoarthritis. The record, to include a copy of the claims file, should be made available to the examiner, who is to accomplish the following: 

(a) To the extent possible, distinguish the pain attributable-and assess the severity of such-to the Veteran's right meniscectomy from that related to his medial collateral ligament strain. 

(b) Regardless of whether the particular form being used in preparation of the examination report contains specific sections for recording the results of the following tests, to ensure compliance with the Court's holding in Correia, these tests should be accomplished:  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) To the extent possible, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain in the right knee and/or any of the other symptoms during flare-ups and/or with repeated use. To the extent possible, that should be expressed in terms of additional motion loss.
3. Review the examination report to ensure that it is in compliance with this remand, and if deficient, implement corrective actions.  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claim.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


